ICJ_124_TerritorialDispute_NIC_COL_2011-05-04_JUD_02_IN_00_EN.txt.                       INTERNATIONAL COURT OF JUSTICE


                        Reports of judgments,
                     ADVISORY OPINIONS AND ORDERS


                   territorial AND maritime
                            DISPUTE
                        (NICARAGUA v. COLOMBIA)

                      APPLICATION BY COSTA RICA
                     FOR PERMISSION TO INTERVENE


                        JUDGMENT OF 4 MAY 2011




                             2011
                      COUR INTERNATIONALE DE JUSTICE


                          RECUEIL DES ARRÊTS,
                   AVIS CONSULTATIFS ET ORDONNANCES


                         DIFFÉREND
                   TERRITORIAL ET MARITIME
                        (NICARAGUA c. COLOMBIE)

                        REQUÊTE DU COSTA RICA
                         À FIN D’INTERVENTION


                          ARRÊT DU 4 MAI 2011




7 CIJ1019.indb 1                                       13/06/13 16:02

                                                 Official citation :
                           Territorial and Maritime Dispute (Nicaragua v. Colombia),
                               Application for Permission to Intervene, Judgment,
                                           I.C.J. Reports 2011, p. 348




                                            Mode officiel de citation :
                           Différend territorial et maritime (Nicaragua c. Colombie),
                                        requête à fin d’intervention, arrêt,
                                            C.I.J. Recueil 2011, p. 348




                                                                                1019
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-071130-2




7 CIJ1019.indb 2                                                                        13/06/13 16:02

                                                 4 MAY 2011

                                                 JUDGMENT




                    TERRITORIAL AND MARITIME
                             DISPUTE
                     (NICARAGUA v. COLOMBIA)
                    APPLICATION BY COSTA RICA
                   FOR PERMISSION TO INTERVENE




                          DIFFÉREND
                    TERRITORIAL ET MARITIME
                     (NICARAGUA c. COLOMBIE)
                     REQUÊTE DU COSTA RICA
                      À FIN D’INTERVENTION




                                                 4 MAI 2011

                                                  ARRÊT




7 CIJ1019.indb 3                                              13/06/13 16:02

                   348 	                                     ﻿




                                              table of contents

                                                                                      Paragraphs

                   Chronology of the Procedure                                            1-20
                       I. The Legal Framework                                            21-51
                          1. The interest of a legal nature which may be affected        23-28
                          2. The precise object of the intervention                      29-36
                          3. The basis and extent of the Court’s jurisdiction            37-43
                          4. The evidence in support of the request to intervene         44-51
                       II. Examination of Costa Rica’s Application for Permission
                           to Intervene                                                  52-90
                          		 The interest of a legal nature claimed by Costa Rica        53-90
                   Operative Clause                                                         91




                   4




7 CIJ1019.indb 4                                                                                   13/06/13 16:02

                    349 	                                      ﻿




                                    INTERNATIONAL COURT OF JUSTICE

        2011                                            YEAR 2011
       4 May
     General List
      No. 124                                           4 May 2011


                                 TERRITORIAL AND MARITIME
                                          DISPUTE
                                           (NICARAGUA v. COLOMBIA)


                                        APPLICATION BY COSTA RICA
                                       FOR PERMISSION TO INTERVENE



                       Legal framework — Conditions for intervention under Article 62 of the Statute
                    and Article 81 of the Rules of Court.
                       Article 81, paragraph 2 (a), of the Rules of Court — Interest of a legal nature
                    which may be affected by the decision of the Court in the main proceedings — Dif‑
                    ference between right and interest of a legal nature in the context of Article 62 of
                    the Statute — Interest of a legal nature to be shown is not limited to the dispositif
                    alone of a Judgment but may also relate to the reasons which constitute the neces‑
                    sary steps to the dispositif.
                       Article 81, paragraph 2 (b), of the Rules of Court — Precise object of interven‑
                    tion certainly consists in informing the Court of the interest of a legal nature which
                    may be affected by the decision of the Court in the main proceedings, but also in
                    contributing to the protection of that interest — Proceedings on intervention are
                    not an occasion for the State seeking to intervene or for the Parties to discuss
                    questions of substance relating to the main proceedings.
                       Article 81, paragraph 2 (c), of the Rules of Court — Basis and extent of the
                    Court’s jurisdiction — Statute does not require, as a condition for intervention, the
                    existence of a basis of jurisdiction between the Parties to the main proceedings and
                    the State which is seeking to intervene as a non‑party.
                       Article 81, paragraph 3, of the Rules of Court — Evidence in support of the
                    request to intervene — Documents annexed in support of the Application for per‑
                    mission to intervene.
                       Examination of Costa Rica’s Application for permission to intervene.
                       Whether Costa Rica has set out an interest of a legal nature in the context of
                    Article 62 of the Statute — Costa Rica has claimed to have an interest of a legal
                    nature in the exercise of its sovereign rights and jurisdiction in maritime area in the
                    Caribbean Sea to which it is entitled under international law by virtue of its coast

                    5




7 CIJ1019.indb 6                                                                                              13/06/13 16:02

                   350 	         territorial and maritime dispute (judgment)

                   facing on that sea — Although Nicaragua and Colombia differ in their assessment
                   as to the limits of the area in which Costa Rica may have a legal interest, they
                   recognize the existence of Costa Rica’s interest of a legal nature in at least some
                   areas claimed by the Parties to the main proceedings — The Court is not called
                   upon to examine the exact geographical parameters of the maritime area in which
                   Costa Rica considers it has an interest of a legal nature — Costa Rica has indi‑
                   cated the maritime area in which it considers it has an interest of a legal nature
                   which may be affected by the decision of the Court in the main proceedings.
                      Whether Costa Rica has established that the interest of a legal nature which it
                   has set out is one which may be affected by the decision of the Court in the main
                   proceedings — Costa Rica has contended that the area in which it has an interest
                   of a legal nature overlaps with the area in dispute between the Parties to the main
                   proceedings, and that this is sufficient to demonstrate that the delimitation decision
                   in those proceedings may affect its interest of a legal nature — Costa Rica has
                   further contended that the southern terminus of the boundary to be delimited in the
                   main proceedings may affect its interest of a legal nature inasmuch as that south‑
                   ern endpoint may be placed in its potential area of interest — To succeed with its
                   request, Costa Rica must show that its interest of a legal nature needs a protection
                   that is not provided by Article 59 of the Statute — Costa Rica has not demon‑
                   strated that the interest of a legal nature which it has asserted is one which may be
                   affected by the decision in the main proceedings because the Court, when drawing
                   a line delimiting the maritime areas between the Parties to the main proceedings,
                   will, if necessary, end the line in question before it reaches an area in which the
                   interests of a legal nature of third States may become involved.




                                                      JUDGMENT


                             President Owada ; Vice-President Tomka ; Judges Koroma, Al‑
                   Present : 
                             Khasawneh, Simma, Abraham, Keith, Sepúlveda‑Amor, Bennouna,
                             Skotnikov, Cançado Trindade, Yusuf, Xue, Donoghue ; Judges
                             ad hoc Cot, Gaja ; Registrar Couvreur.


                       In the case concerning the territorial and maritime dispute,
                       between
                   the Republic of Nicaragua,
                   represented by
                     H.E. Mr. Carlos José Argüello Gómez, Ambassador of the Republic of
                        ­Nicaragua to the Kingdom of the Netherlands,
                     as Agent and Counsel ;
                     Mr. Alex Oude Elferink, Deputy‑Director, Netherlands Institute for the Law
                        of the Sea, Utrecht University,
                     Mr. Alain Pellet, Professor at the Université de Paris Ouest, Nanterre‑La
                        Défense, Member and former Chairman of the International Law Com-
                         mission, associate member of the Institut de droit international,

                   6




7 CIJ1019.indb 8                                                                                            13/06/13 16:02

                    351 	         territorial and maritime dispute (judgment)

                        Mr. Paul Reichler, Attorney‑at‑Law, Foley Hoag LLP, Washington D.C.,
                           member of the Bars of the United States Supreme Court and the District of
                           Columbia,
                        Mr. Antonio Remiro Brotóns, Professor of International Law, Universidad
                           Autónoma, Madrid, member of the Institut de droit international,
                        as Counsel and Advocates ;
                        Mr. Robin Cleverly, M.A., D.Phil, C.Geol, F.G.S., Law of the Sea Consult-
                           ant, Admiralty Consultancy Services,
                        Mr. John Brown, Law of the Sea Consultant, Admiralty Consultancy Ser-
                           vices,
                        as Scientific and Technical Advisers ;
                        Mr. César Vega Masís, Director of Juridical Affairs, Sovereignty and Terri-
                           tory, Ministry of Foreign Affairs,
                        Mr. Julio César Saborio, Juridical Adviser, Ministry of Foreign Affairs,

                        Mr. Walner Molina Pérez, Juridical Adviser, Ministry of Foreign Affairs,

                        Ms Tania Elena Pacheco Blandino, Juridical Adviser, Ministry of Foreign
                           Affairs,
                        as Counsel ;
                        Ms Clara E. Brillembourg, Foley Hoag LLP, member of the Bars of the Dis-
                           trict of Columbia and New York,
                        Ms Carmen Martinez Capdevila, Doctor of Public International Law, Uni-
                           versidad Autónoma, Madrid,
                        Ms Alina Miron, Researcher, Nanterre Centre for International Law (CEDIN),
                           Université de Paris Ouest, Nanterre‑La Défense,
                        Mr. Edgardo Sobenes Obregon, First Secretary, Embassy of Nicaragua in the
                           Kingdom of the Netherlands,
                        as Assistant Counsel,
                        and
                    the Republic of Colombia,
                    represented by
                      H.E. Mr. Julio Londoño Paredes, Professor of International Relations, Uni-
                         versidad del Rosario, Bogotá,
                      as Agent ;
                      H.E. Mr. Guillermo Fernández de Soto, Chair of the Inter‑American Juridi-
                         cal Committee, Member of the Permanent Court of Arbitration and for-
                         mer Minister for Foreign Affairs,
                      as Co‑Agent ;
                      Mr. James Crawford, S.C., F.B.A., Whewell Professor of International Law,
                         University of Cambridge, member of the Institut de droit international,
                         Barrister,
                      Mr. Rodman R. Bundy, avocat à la cour d’appel de Paris, member of the
                         New York Bar, Eversheds LLP, Paris,
                      Mr. Marcelo Kohen, Professor of International Law at the Graduate Insti-
                         tute of International and Development Studies, Geneva, associate member
                         of the Institut de droit international,

                    7




7 CIJ1019.indb 10                                                                                      13/06/13 16:02

                    352 	            territorial and maritime dispute (judgment)

                        as Counsel and Advocates ;
                        H.E. Mr. Francisco José Lloreda Mera, formerly Ambassador of the Repub-
                           lic of Colombia to the Kingdom of the Netherlands and Permanent Repre-
                           sentative of Colombia to the OPCW, former Minister of State,
                        Mr. Eduardo Valencia‑Ospina, Member of the International Law Commis-
                           sion,
                        H.E. Ms Sonia Pereira Portilla, Ambassador of the Republic of Colombia to
                           the Republic of Honduras,
                        Mr. Andelfo García González, Professor of International Law, former Dep-
                           uty Minister for Foreign Affairs,
                        Ms Victoria E. Pauwels T., Minister‑Counsellor, Ministry of Foreign Affairs,

                        Mr. Julián Guerrero Orozco, Minister‑Counsellor, Embassy of Colombia in
                         the Kingdom of the Netherlands,
                        Ms Andrea Jiménez Herrera, Counsellor, Ministry of Foreign Affairs,
                        as Legal Advisers ;
                        Mr. Thomas Fogh, Cartographer, International Mapping,
                        as Technical Adviser ;
                    on the Application for permission to intervene filed by the Republic of Costa Rica,
                    represented by
                      H.E. Mr. Edgar Ugalde Alvarez, Ambassador of the Republic of Costa Rica
                         to the Republic of Colombia,
                        as Agent ;
                        Mr. Coalter G. Lathrop, Lecturing Fellow at Duke University School of
                         Law, member of the North Carolina State Bar, Special Adviser to the Min-
                         istry of Foreign Affairs of Costa Rica,
                        Mr. Sergio Ugalde, Member of the Permanent Court of Arbitration, Senior
                         Adviser to the Ministry of Foreign Affairs, member of the Costa Rican
                         Bar,
                        Mr. Arnoldo Brenes, Senior Adviser to the Ministry of Foreign Affairs, mem-
                         ber of the Costa Rican Bar,
                        Mr. Carlos Vargas, Director of the Legal Department, Ministry of Foreign
                         Affairs,
                        as Counsel and Advocates ;
                        H.E. Mr. Jorge Urbina Ortega, Ambassador of the Republic of Costa Rica to
                           the Kingdom of the Netherlands,
                        Mr. Michael Gilles, Special Adviser to the Ministry of Foreign Affairs,
                        Mr. Ricardo Otarola, Minister and Consul General of Costa Rica to the
                           Republic of Colombia,
                        Mr. Christian Guillermet, Ambassador, Deputy Permanent Representative of
                           Costa Rica to the United Nations Office at Geneva,
                        Mr. Gustavo Campos, Consul General of Costa Rica to the Kingdom of the
                           Netherlands,
                        Ms Shara Duncan, Counsellor at the Embassy of Costa Rica in the Kingdom
                           of the Netherlands,
                        Mr. Leonardo Salazar, National Geographic Institute of Costa Rica,
                        as Advisers,

                    8




7 CIJ1019.indb 12                                                                                         13/06/13 16:02

                    353 	          territorial and maritime dispute (judgment)

                        The Court,
                        composed as above,
                        after deliberation,
                        delivers the following Judgment :
                       1. On 6 December 2001, the Republic of Nicaragua (hereinafter “Nicara-
                    gua”) filed in the Registry of the Court an Application instituting proceedings
                    against the Republic of Colombia (hereinafter “Colombia”) in respect of a dis-
                    pute consisting of a “group of related legal issues subsisting” between the two
                    States “concerning title to territory and maritime delimitation” in the western
                    Caribbean.
                       As a basis for the jurisdiction of the Court, the Application invoked the pro-
                    visions of Article XXXI of the American Treaty on Pacific Settlement signed on
                    30 April 1948, officially designated, according to Article LX thereof, as the
                    “Pact of Bogotá” (hereinafter referred to as such), as well as the declarations
                    made by the Parties under Article 36 of the Statute of the Permanent Court of
                    International Justice, which are deemed, for the period which they still have to
                    run, to be acceptances of the compulsory jurisdiction of the present Court pur-
                    suant to Article 36, paragraph 5, of its Statute.
                       2. Pursuant to Article 40, paragraph 2, of the Statute, the Registrar immedi-
                    ately communicated the Application to the Government of Colombia ; and, pur-
                    suant to paragraph 3 of that Article, all other States entitled to appear before
                    the Court were notified of the Application.
                       3. Pursuant to the instructions of the Court under Article 43 of the Rules of
                    Court, the Registrar addressed to all States parties to the Pact of Bogotá the
                    notifications provided for in Article 63, paragraph 1, of the Statute. In accor-
                    dance with the provisions of Article 69, paragraph 3, of the Rules of Court, the
                    Registrar moreover addressed to the Organization of American States (herein­
                    after the “OAS”) the notification provided for in Article 34, paragraph 3, of the
                    Statute. The Registrar subsequently transmitted to that organization copies of
                    the pleadings filed in the case and asked its Secretary‑General to inform him
                    whether or not it intended to present observations in writing within the meaning
                    of Article 69, paragraph 3, of the Rules of Court. The OAS indicated that it did
                    not intend to submit any such observations.
                       4. Since the Court included upon the Bench no judge of the nationality of
                    either of the Parties, each Party proceeded to exercise its right conferred by Arti-
                    cle 31, paragraph 3, of the Statute to choose a judge ad hoc to sit in the case.
                    Nicaragua first chose Mr. Mohammed Bedjaoui, who resigned on 2 May 2006,
                    and subsequently Mr. Giorgio Gaja. Colombia first chose Mr. Yves Fortier,
                    who resigned on 7 September 2010, and subsequently Mr. Jean‑Pierre Cot.
                       5. By an Order of 26 February 2002, the Court fixed 28 April 2003 as the
                    time‑limit for the filing of the Memorial of Nicaragua and 28 June 2004 as the
                    time‑limit for the filing of the Counter‑Memorial of Colombia. Nicaragua filed
                    its Memorial within the time‑limit thus prescribed.
                       6. On 21 July 2003, within the time‑limit set by Article 79, paragraph 1, of
                    the Rules of Court, Colombia raised preliminary objections to the jurisdiction of
                    the Court. Consequently, by an Order of 24 September 2003, the Court, noting
                    that by virtue of Article 79, paragraph 5, of the Rules of Court, the proceedings
                    on the merits were suspended, fixed 26 January 2004 as the time‑limit for the
                    presentation by Nicaragua of a written statement of its observations and

                    9




7 CIJ1019.indb 14                                                                                          13/06/13 16:02

                    354 	         territorial and maritime dispute (judgment)

                    s­ ubmissions on the preliminary objections made by Colombia. Nicaragua filed
                     such a statement within the time‑limit thus prescribed, and the case thus became
                     ready for hearing in respect of the preliminary objections.

                      7. Between 2003 and 2006, referring to Article 53, paragraph 1, of the Rules
                    of Court, the Governments of Honduras, Jamaica, Chile, Peru, Ecuador and
                    Venezuela asked to be furnished with copies of the pleadings and documents
                    annexed in the case. Having ascertained the views of the Parties pursuant to that
                    same provision, the Court decided to grant each of these requests. The Registrar
                    duly communicated these decisions to the said Governments and to the Parties.

                       8. The Court held public hearings on the preliminary objections raised by
                    Colombia from 4 to 8 June 2007. In its Judgment of 13 December 2007, the
                    Court concluded that it had jurisdiction, under Article XXXI of the Pact of
                    Bogotá, to adjudicate upon the dispute concerning sovereignty over the mari-
                    time features claimed by the Parties, other than the islands of San Andrés, Prov-
                    idencia and Santa Catalina, and upon the dispute concerning the maritime
                    delimitation between the Parties.
                       9. By an Order of 11 February 2008, the President of the Court fixed
                    11 November 2008 as the new time‑limit for the filing of Colombia’s Counter‑
                    Memorial. That pleading was duly filed within the time‑limit thus prescribed.

                       10. On 22 September 2008, referring to Article 53, paragraph 1, of the Rules
                    of Court, the Government of the Republic of Costa Rica (hereinafter “Costa
                    Rica”) asked to be furnished with copies of the pleadings and documents
                    annexed in the case. Having ascertained the views of the Parties pursuant to that
                    same provision, the Court decided to grant this request. The Registrar duly
                    communicated this decision to the Costa Rican Government and to the Parties.
                    
                       11. By an Order of 18 December 2008, the Court directed Nicaragua to sub-
                    mit a Reply and Colombia to submit a Rejoinder and fixed 18 September 2009
                    and 18 June 2010 as the respective time‑limits for the filing of those pleadings.
                    The Reply and the Rejoinder were duly filed within the time‑limits thus pre-
                    scribed.
                       12. On 25 February 2010, Costa Rica filed an Application for permission to
                    intervene in the case pursuant to Article 62 of the Statute. In this Application, it
                    stated in particular that its intervention “would have the limited purpose of
                    informing the Court of the nature of Costa Rica’s legal rights and interests and
                    of seeking to ensure that the Court’s decision regarding the maritime boundary
                    between Nicaragua and Colombia does not affect those rights and interests”. In
                    accordance with Article 83, paragraph 1, of the Rules of Court, certified copies
                    of Costa Rica’s Application were communicated forthwith to Nicaragua and
                    Colombia, which were invited to furnish written observations on that Applica-
                    tion.
                       13. On 26 May 2010, within the time‑limit fixed for that purpose by the
                    Court, the Governments of Nicaragua and Colombia submitted Written Obser-
                    vations on Costa Rica’s Application for permission to intervene. In its observa-
                    tions, Nicaragua set forth the grounds on which, in particular, it considered that
                    this Application failed to comply with the Statute and the Rules of Court. For
                    its part, Colombia indicated in its observations the reasons for which it had no
                    objection to the said Application. The Court having considered that Nicaragua

                    10




7 CIJ1019.indb 16                                                                                          13/06/13 16:02

                    355 	         territorial and maritime dispute (judgment)

                    had objected to the Application, the Parties and the Government of Costa Rica
                    were notified by letters from the Registrar dated 16 June 2010 that the Court
                    would hold hearings, in accordance with Article 84, paragraph 2, of the Rules of
                    Court, to hear the observations of Costa Rica, the State applying to intervene,
                    and those of the Parties to the case.
                       14. After ascertaining the views of the Parties, the Court decided that copies
                    of the Written Observations which they had furnished on Costa Rica’s Applica-
                    tion for permission to intervene would be made accessible to the public on the
                    opening of the oral proceedings.
                       15. At the public hearings held on 11, 13, 14 and 15 October 2010 on whether
                    to grant Costa Rica’s Application for permission to intervene, the Court heard
                    the oral arguments and replies of the following representatives :
                    For Costa Rica :	H.E. Mr. Edgar Ugalde Alvarez, Agent,
                                      Mr. Arnoldo Brenes,
                                      Mr. Carlos Vargas,
                                      Mr. Coalter G. Lathrop,
                                      Mr. Sergio Ugalde.
                    For Nicaragua : H.E. Mr. Carlos José Argüello Gómez, Agent,
                    	Mr. Antonio Remiro Brotóns,
                    	Mr. Paul Reichler.
                    For Colombia : H.E. Mr. Julio Londoño Paredes, Agent,
                    	Mr. Rodman R. Bundy,
                    	Mr. James Crawford.
                      16. At the hearings, questions were put to the Parties and to Costa Rica by
                    Members of the Court, to which replies were given orally and in writing, in
                    accordance with Article 61, paragraph 4, of the Rules of Court. The Parties and
                    Costa Rica each submitted written comments on the written replies provided by
                    the others after the closure of the oral proceedings.


                                                            *
                      17. In its Application for permission to intervene, the Costa Rican Govern-
                    ment stated in conclusion that it
                         “respectfully requests [the Court’s] permission to intervene in the present
                         proceedings between Nicaragua and Colombia for the object and purpose
                         stated in the present Application, and to participate in those proceedings in
                         accordance with Article 85 of the Rules of Court” (para. 31).
                       In its Written Observations on Costa Rica’s Application for permission to
                    intervene, Nicaragua submitted
                         “that the Application filed by Costa Rica requesting permission to intervene
                         fails to comply with the Statute and the Rules of Court”,
                    and that it
                         “leaves it to the discretion of the Court to adjudge and determine whether
                         Costa Rica has complied with the legal requirements necessary to base a
                         right to intervene in the present proceedings and, hence whether the request
                         of Costa Rica should be granted”.

                    11




7 CIJ1019.indb 18                                                                                        13/06/13 16:02

                    356 	            territorial and maritime dispute (judgment)

                       In its Written Observations on Costa Rica’s Application for permission to
                    intervene, Colombia concluded as follows :
                         “the Government of Colombia has no objection to the intervention of Costa
                         Rica.
                            Notwithstanding the fact that Colombia considers that Costa Rica has
                         satisfied the requirements of Article 62 of the Statute and Article 81 of the
                         Rules of Court, Colombia wishes to emphasize that it disagrees with certain
                         points raised in Costa Rica’s Application. Colombia reserves its position on
                         these points which it will explain at the appropriate stage of the proceed-
                         ings.”
                      18. At the oral proceedings, the following submissions were presented :
                    On behalf of the Government of Costa Rica,
                    at the hearing of 14 October 2010 :
                            “[The Court is] respectfully request[ed] . . . to grant the Republic of Costa
                         Rica the right to intervene, in order to inform the Court of its interests of
                         a legal nature which might be affected by the decision in this case, according
                         to Article 62 of the Statute.
                         �����������������������������������������������������������������������������������������������������������������
                           [Costa Rica] seek[s] the application of the provisions of Article 85 of the
                         Rules of Court, namely :
                            —	Paragraph 1 : ‘the intervening State shall be supplied with copies of
                              the pleadings and documents annexed and shall be entitled to submit
                              a written statement within a time-limit to be fixed by the Court’, and
                            —	Paragraph 3 : ‘The intervening State shall be entitled, in the course of
                              the oral proceedings, to submit its observations with respect to the
                              subject‑matter of the intervention.’”
                    On behalf of the Government of Nicaragua,
                    at the hearing of 15 October 2010 :
                            “In accordance with Article 60 of the Rules of Court and having regard
                         to the Application for permission to intervene filed by the Republic of Costa
                         Rica and oral pleadings, the Republic of Nicaragua respectfully submits
                         that :
                            The Application filed by the Republic of Costa Rica fails to comply with
                         the requirements established by the Statute and the Rules of Court, namely,
                         Article 62, and paragraph 2, (a) and (b) of Article 81 respectively.”
                    On behalf of the Government of Colombia,
                    at the hearing of 15 October 2010 :
                            “In light of the considerations stated during these proceedings, [the] Gov-
                         ernment [of Colombia] wishes to reiterate what it stated in the Written
                         Observations it submitted to the Court, to the effect that, in Colombia’s
                         view, Costa Rica has satisfied the requirements of Article 62 of the Statute
                         and, consequently, that Colombia does not object to Costa Rica’s request
                         for permission to intervene in the present case as a non‑party.”
                                                                             *
                                                                         *       *

                    12




7 CIJ1019.indb 20                                                                                                                             13/06/13 16:02

                    357 	        territorial and maritime dispute (judgment)

                       19. In its Application for permission to intervene dated 25 Febru-
                    ary 2010 (see paragraph 12 above), Costa Rica specified that it wished to
                    intervene in the case as a non‑party State for the “purpose of informing
                    the Court of the nature of Costa Rica’s legal rights and interests and of
                    seeking to ensure that the Court’s decision regarding the maritime bound-
                    ary between Nicaragua and Colombia does not affect those rights and
                    interests”. Costa Rica also indicated that it had no intention of intervening
                    in those aspects of the proceedings that relate to the territorial dispute.
                       20. Referring to Article 81 of the Rules of Court, Costa Rica set out in
                    its Application what it considers to be the interest of a legal nature which
                    may be affected by the Court’s decision on the delimitation between Nica-
                    ragua and Colombia, the precise object of its intervention, and the basis
                    of jurisdiction which is claimed to exist as between itself and the Parties
                    to the main proceedings.


                                            I. The Legal Framework

                       21. The legal framework of Costa Rica’s request to intervene is set out
                    in Article 62 of the Statute and Article 81 of the Rules of Court.
                       Under Article 62 of the Statute :
                            “1. Should a State consider that it has an interest of a legal nature
                         which may be affected by the decision in the case, it may submit a
                         request to the Court to be permitted to intervene.
                            2. It shall be for the Court to decide upon this request.”
                       Under Article 81 of the Rules of Court :
                            “1. An application for permission to intervene under the terms of
                         Article 62 of the Statute, signed in the manner provided for in Arti-
                         cle 38, paragraph 3, of these Rules, shall be filed as soon as possible,
                         and not later than the closure of the written proceedings. In excep-
                         tional circumstances, an application submitted at a later stage may
                         however be admitted.
                            2. The application shall state the name of an agent. It shall specify
                         the case to which it relates, and shall set out :
                         (a) the interest of a legal nature which the State applying to intervene
                              considers may be affected by the decision in that case ;
                         (b) the precise object of the intervention ;
                         (c) any basis of jurisdiction which is claimed to exist as between the
                              State applying to intervene and the parties to the case.
                            3. The application shall contain a list of the documents in support,
                         which documents shall be attached.”
                       22. Intervention being a procedure incidental to the main proceedings
                    before the Court, it is, according to the Statute and the Rules of Court, for
                    the State seeking to intervene to set out the interest of a legal nature which
                    it considers may be affected by the decision in that dispute, the precise

                    13




7 CIJ1019.indb 22                                                                                    13/06/13 16:02

                    358 	        territorial and maritime dispute (judgment)

                    object it is pursuing by means of the request, as well as any basis of juris-
                    diction which is claimed to exist as between it and the parties. The Court
                    will examine in turn these constituent elements of the request for permis-
                    sion to intervene, as well as the evidence in support of that request.

                                                          *   *
                            1. The Interest of a Legal Nature which May Be Affected
                      23. The Court observes that, as provided for in the Statute and the
                    Rules of Court, the State seeking to intervene shall set out its own interest
                    of a legal nature in the main proceedings, and a link between that interest
                    and the decision that might be taken by the Court at the end of those
                    proceedings. In the words of the Statute, this is “an interest of a legal
                    nature which may be affected by the decision in the case” (expressed more
                    explicitly in the English text than in the French “un intérêt d’ordre
                    juridique . . . pour lui en cause” ; see Article 62 of the Statute).

                      24. The finding by the Court of the existence of these elements is there-
                    fore a necessary condition to permit the requesting State to intervene,
                    within the limits that it considers appropriate :
                           “If a State can satisfy the Court that it has an interest of a legal nature
                         which may be affected by the decision in the case, it may be permitted
                         to intervene in respect of that interest.” (Land, Island and Maritime
                         Frontier Dispute (El Salvador/Honduras), Application for Permission to
                         Intervene, Judgment, I.C.J. Reports 1990, p. 116, para. 58.)

                       25. It is indeed for the Court, being responsible for the sound adminis-
                    tration of justice, to decide in accordance with Article 62, paragraph 2, of
                    the Statute on the request to intervene, and to determine the limits and
                    scope of such intervention. Whatever the circumstances, however, the
                    condition laid down by Article 62, paragraph 1, shall be fulfilled.
                       26. The Court observes that, whereas the parties to the main proceed-
                    ings are asking it to recognize certain of their rights in the case at hand, a
                    State seeking to intervene is, by contrast, contending, on the basis of Arti-
                    cle 62 of the Statute, that the decision on the merits could affect its inter-
                    ests of a legal nature. The State seeking to intervene as a non‑party
                    therefore does not have to establish that one of its rights may be affected ;
                    it is sufficient for that State to establish that its interest of a legal nature
                    may be affected. Article 62 requires the interest relied upon by the State
                    seeking to intervene to be of a legal nature, in the sense that this interest
                    has to be the object of a real and concrete claim of that State, based on
                    law, as opposed to a claim of a purely political, economic or strategic
                    nature. But this is not just any kind of interest of a legal nature ; it must
                    in addition be possible for it to be affected, in its content and scope, by
                    the Court’s future decision in the main proceedings.

                    14




7 CIJ1019.indb 24                                                                                        13/06/13 16:02

                    359 	       territorial and maritime dispute (judgment)

                       Accordingly, an interest of a legal nature within the meaning of Arti-
                    cle 62 does not benefit from the same protection as an established right
                    and is not subject to the same requirements in terms of proof.
                       27. The decision of the Court granting permission to intervene can be
                    understood as a preventive one, since it is aimed at allowing the interven-
                    ing State to take part in the main proceedings in order to protect an inter-
                    est of a legal nature which risks being affected in those proceedings. As to
                    the link between the incidental proceedings and the main proceedings, the
                    Court has previously stated that “the interest of a legal nature to be
                    shown by a State seeking to intervene under Article 62 is not limited to
                    the dispositif alone of a judgment. It may also relate to the reasons which
                    constitute the necessary steps to the dispositif.” (Sovereignty over Pulau
                    Ligitan and Pulau Sipadan (Indonesia/Malaysia), Application for Permis‑
                    sion to Intervene, Judgment, I.C.J. Reports 2001, p. 596, para. 47.)
                       28. It is for the Court to assess the interest of a legal nature which may
                    be affected that is invoked by the State that wishes to intervene, on the
                    basis of the facts specific to each case, and it can only do so “in concreto
                    and in relation to all the circumstances of a particular case” (Land, Island
                    and Maritime Frontier Dispute (El Salvador/Honduras), Application for
                    Permission to Intervene, Judgment, I.C.J. Reports 1990, p. 118, para. 61).

                                     2. The Precise Object of the Intervention

                       29. Under Article 81, paragraph 2 (b), of the Rules of Court, an appli-
                    cation for permission to intervene must set out “the precise object of the
                    intervention”.
                       30. Costa Rica asserts that the purpose of it requesting permission to
                    intervene as a non-party is to protect the rights and interests of a legal
                    nature of Costa Rica in the Caribbean Sea by all legal means available and,
                    therefore, to make use of the procedure established for this purpose by
                    Article 62 of the Statute of the Court. It thus seeks to inform the Court of
                    the nature of Costa Rica’s rights and interests of a legal nature that could
                    be affected by the Court’s maritime delimitation decision between Nicara-
                    gua and Colombia. Costa Rica has pointed out that, in order to inform the
                    Court of its rights and interests of a legal nature and ensure that they are
                    protected in the forthcoming judgment, it is not necessary “to establish the
                    existence of a dispute or to resolve one with the Parties to this case”.
                       31. Nicaragua asserts that Costa Rica has failed to identify the precise
                    object of its intervention, and that its “vague” object of informing the
                    Court of its alleged rights and interests in order to ensure their protection
                    is insufficient.
                       32. Colombia, on the other hand, considers that Costa Rica has satis-
                    fied the requirements of Article 62 of the Statute and Article 81 of the
                    Rules of Court.

                                                         *

                    15




7 CIJ1019.indb 26                                                                                   13/06/13 16:02

                    360 	        territorial and maritime dispute (judgment)

                       33. In the opinion of the Court, the precise object of the request to
                    intervene certainly consists in informing the Court of the interest of a
                    legal nature which may be affected by its decision in the dispute between
                    Nicaragua and Colombia, but the request is also aimed at protecting that
                    interest. Indeed, if the Court acknowledges the existence of a Costa Rican
                    interest of a legal nature which may be affected and allows that State to
                    intervene, Costa Rica will be able to contribute to the protection of such
                    an interest throughout the main proceedings.
                       34. The Court recalls that the Chamber formed to deal with the case
                    concerning the Land, Island and Maritime Frontier Dispute (El Salvador/
                    Honduras), when considering the request for permission to intervene sub-
                    mitted by Nicaragua in that case, stated that “[s]o far as the object of
                    Nicaragua’s intervention is ‘to inform the Court of the nature of the legal
                    rights of Nicaragua which are in issue in the dispute’, it cannot be said
                    that this object is not a proper one : it seems indeed to accord with the
                    function of intervention” (Judgment, I.C.J. Reports 1990, p. 130, para. 90).
                    The Chamber also considered Nicaragua’s second purpose “of seeking to
                    ensure that the determinations of the Chamber did not trench upon the
                    legal rights and interests of the Republic of Nicaragua”, and concluded
                    that, even though the expression “trench upon the legal rights and
                    interests” is not found in Article 62 of the Statute, “it is perfectly
                    ­
                    proper, and indeed the purpose of intervention, for an intervener to
                    inform the Chamber of what it regards as its rights or interests, in order
                    to ensure that no legal interest may be ‘affected’ without the intervener
                    being heard” (ibid.).
                       35. The Court is of the view that the object of the intervention, as indi-
                    cated by Costa Rica, is in conformity with the requirements of the Statute
                    and the Rules of Court, since Costa Rica seeks to inform the Court of its
                    interest of a legal nature which may be affected by the decision in the
                    case, in order to allow that interest to be protected.
                       36. The Court points out, moreover, that the written and oral proceed-
                    ings concerning the Application for permission to intervene must focus
                    on demonstrating the interest of a legal nature which may be affected ;
                    these proceedings are not an occasion for the State seeking to intervene or
                    for the Parties to discuss questions of substance relating to the main pro-
                    ceedings, which the Court cannot take into consideration during its
                    examination of whether to grant a request for permission to intervene.

                                3. The Basis and Extent of the Court’s Jurisdiction
                       37. As regards the basis of jurisdiction, Costa Rica, while informing
                    the Court that it has made a declaration under Article 36, paragraph 2, of
                    the Statute and is a party to the Pact of Bogotá, specified that it is seeking
                    to intervene as a non‑party State and that, accordingly, it has no need to
                    set out a basis of jurisdiction as between itself and the Parties to the dis-
                    pute.

                    16




7 CIJ1019.indb 28                                                                                    13/06/13 16:02

                    361 	        territorial and maritime dispute (judgment)

                       38. In this respect the Court observes that its Statute does not require,
                    as a condition for intervention, the existence of a basis of jurisdiction
                    between the parties to the proceedings and the State which is seeking to
                    intervene as a non-party.
                       As the Chamber of the Court formed to deal with the case concerning
                    the Land, Island and Maritime Frontier Dispute (El Salvador/Honduras)
                    stated :
                            “It . . . follows . . . from the juridical nature and from the purposes
                         of intervention that the existence of a valid link of jurisdiction between
                         the would‑be intervener and the parties is not a requirement for the
                         success of the application. On the contrary, the procedure of inter-
                         vention is to ensure that a State with possibly affected interests may
                         be permitted to intervene even though there is no jurisdictional link
                         and it therefore cannot become a party.” (Land, Island and Maritime
                         Frontier Dispute (El Salvador/Honduras), Application for Permission
                         to Intervene, Judgment, I.C.J. Reports 1990, p. 135, para. 100.)
                       39. By contrast, such a basis of jurisdiction is required if the State seek-
                    ing to intervene intends to become itself a party to the case (see Sovereignty
                    over Pulau Ligitan and Pulau Sipadan (Indonesia/Malaysia), Application for
                    Permission to Intervene, Judgment, I.C.J. Reports 2001, p. 589, para. 35).
                       40. Nicaragua did not contest, on jurisdictional grounds, the right of
                    Costa Rica to seek protection of its interest on the basis of Article 62 of
                    the Statute. It has merely recalled that “the relative effect of the Court’s
                    decision which, according to Article 59 of the Statute, ‘has no binding
                    force except between the parties and in respect of that particular case’, is
                    that it helps to protect third States’ interests of all kinds”. In addition,
                    Nicaragua has pointed out that Costa Rica has the choice to institute
                    principal proceedings, which would enable it to ensure the recognition of
                    its legal interests going beyond their mere protection.
                       41. As regards the relative effect of the Court’s decision in a case which
                    is brought before it, the Court has previously observed that “the protec-
                    tion afforded by Article 59 of the Statute may not always be sufficient”
                    (Land and Maritime Boundary between Cameroon and Nigeria (Camer‑
                    oon v. Nigeria : Equatorial Guinea intervening), Judgment, I.C.J. Reports
                    2002, p. 421, para. 238).
                       42. As for the possibility available to a State of bringing principal pro-
                    ceedings before the Court, that in no way removes its right under Arti-
                    cle 62 of the Statute to apply to the Court for permission to intervene.
                       Where the Court permits intervention, it may limit the scope thereof
                    and allow intervention for only one aspect of the subject‑matter of the
                    Application which is before it. As the Chamber of the Court formed to
                    deal with the case concerning the Land, Island and Maritime Frontier Dis‑
                    pute (El Salvador/Honduras) noted : “[t]he scope of the intervention in
                    this particular case, in relation to the scope of the case as a whole, neces-
                    sarily involves limitations of the right of the intervener to be heard”
                    (Judgment, I.C.J. Reports 1990, p. 136, para. 103 ; see also ibid., para. 104).

                    17




7 CIJ1019.indb 30                                                                                     13/06/13 16:02

                    362 	       territorial and maritime dispute (judgment)

                       43. Thus, Article 85, paragraph 3, of the Rules of Court provides that,
                    if an application is granted, “[t]he intervening State shall be entitled, in
                    the course of the oral proceedings, to submit its observations with respect
                    to the subject‑matter of the intervention”. Clearly, this applies to the
                    ­subject‑matter as defined by the Court, for the purposes of its decision
                     permitting intervention.

                              4. The Evidence in Support of the Request to Intervene
                      44. Article 81, paragraph 3, of the Rules of Court provides that “[t]he
                    application shall contain a list of the documents in support, which docu-
                    ments shall be attached”.
                      45. In its Written Observations on Costa Rica’s Application for per-
                    mission to intervene, Nicaragua points out that Costa Rica
                         “did not attach documents or any clear elements of proof of its con-
                         tentions. This lack of supporting documentation, or even illustra-
                         tions, makes it even more difficult to determine exactly what are the
                         legal interests claimed by Costa Rica.”
                       46. Costa Rica, for its part, states that the attachment of documents to
                    an Application for permission to intervene is not an obligation and that,
                    in any event, it is a matter for it to choose the evidence in support of its
                    Application.
                       Moreover, Costa Rica distinguishes between two stages of the proceed-
                    ings in terms of the standard of proof which is required of it : submission
                    of the Application for permission to intervene and, once that Application
                    has been granted by the Court, participation in the oral proceedings on
                    the merits of the case. According to Costa Rica, it is not obliged, at the
                    current stage of the proceedings, to set forth in full every argument that
                    will be made in the subsequent stage. It is thus sufficient for it to demon-
                    strate the existence of a legal interest that may be affected by the decision
                    of the Court, without going any further.
                       Accordingly, Costa Rica argues that it is not its purpose to inform the
                    Court, at this stage, of the full extent of its interest, which will occur in
                    the second stage of the intervention proceedings, when it will inform the
                    Court on the subject in detail and in full. In any event, for Costa Rica, the
                    initial stage cannot be a substitute for the second stage in providing the
                    Court with information.
                       47. Nicaragua, by contrast, takes the view that Costa Rica has informed
                    the Court, at this stage of the proceedings, of the content and scope of
                    what it considers to be its interests of a legal nature which may be affected
                    by the decision in the dispute brought before the Court, and that it has
                    thereby accomplished the mission which it had set for itself.

                                                         *
                      48. The Court recalls that, since the State seeking to intervene bears
                    the burden of proving the interest of a legal nature which it considers may

                    18




7 CIJ1019.indb 32                                                                                   13/06/13 16:02

                    363 	        territorial and maritime dispute (judgment)

                    be affected, it is for that State to decide which documents, including illus-
                    trations, are to be attached to its application. Article 81, paragraph 3, of
                    the Rules of Court only obliges the State in question, should it decide to
                    attach documents to its application, to provide a list thereof (see Sover‑
                    eignty over Pulau Ligitan and Pulau Sipadan (Indonesia/Malaysia), Appli‑
                    cation for Permission to Intervene, Judgment, I.C.J. Reports 2001, p. 587,
                    para. 29).
                       49. The evidence required from the State seeking to intervene cannot
                    be described as restricted or summary at this stage of the proceedings,
                    because, essentially, the State must establish the existence of an interest of
                    a legal nature which may be affected by the decision of the Court. Since
                    the object of its intervention is to inform the Court of that legal interest
                    and to ensure it is protected, Costa Rica must convince the Court, at this
                    stage, of the existence of such an interest ; once that interest has been
                    recognized by the Court, it will be for Costa Rica to ensure, by participat-
                    ing in the proceedings on the merits, that such interest is protected in the
                    judgment which is subsequently delivered.
                       50. Consequently, it is for the State seeking to intervene to produce all
                    the evidence it has available in order to secure the decision of the Court
                    on this point.
                       51. This does not prevent the Court, if it rejects the application for
                    permission to intervene, from taking note of the information provided to
                    it at this stage of the proceedings. As the Court has already stated, “[it]
                    will, in its future judgment in the case, take account, as a fact, of the
                    ­existence of other States having claims in the region” (Continental Shelf
                     (Libyan Arab Jamahiriya/Malta), Application for Permission to Intervene,
                     Judgment, I.C.J. Reports 1984, p. 26, para. 43).


                               II. Examination of Costa Rica’s Application for
                                           Permission to Intervene

                      52. The Court recalls that, in its Application, Costa Rica requests the
                    Court’s permission to intervene as a non‑party (see paragraph 37 above)
                    and maintains that its Application satisfies the requirements of Article 62
                    of the Statute and of Article 81 of the Rules of Court.

                                                        *   *
                              The Interest of a Legal Nature Claimed by Costa Rica
                       53. The Court will now turn to consider whether Costa Rica has suffi-
                    ciently set out an “interest of a legal nature” which may be affected by the
                    decision of the Court in the main proceedings. The Court will examine
                    both of the elements, namely the existence of an interest of a legal nature
                    on the part of Costa Rica and the effects that the Court’s eventual decision
                    on the merits might have on this interest, in order for the request for inter-

                    19




7 CIJ1019.indb 34                                                                                    13/06/13 16:02

                    364 	        territorial and maritime dispute (judgment)

                    vention to succeed (see Continental Shelf (Tunisia/Libyan Arab Jama‑
                    hiriya), Application for Permission to Intervene, Judgment, I.C.J. Reports
                    1981, p. 19, para. 33).
                       54. In its Application, Costa Rica states that its :
                         “interest of a legal nature which may be affected by the decision of
                         the Court is Costa Rica’s interest in the exercise of its sovereign rights
                         and jurisdiction in the maritime area in the Caribbean Sea to which
                         it is entitled under international law by virtue of its coast facing on
                         that sea”.
                    It takes the view that the arguments developed by Nicaragua and Colom-
                    bia in their delimitation dispute affect its legal interest, which it wishes to
                    assert before the Court. According to Costa Rica, such interest is estab-
                    lished in reference to the “hypothetical delimitation scenario between
                    Costa Rica and Nicaragua” and, consequently, if it does not intervene,
                    “the delimitation decision in this case may affect the legal interest of
                    Costa Rica”.

                       55. Costa Rica has indicated that the area in question is bounded in
                    the north by a putative equidistance line with Nicaragua and in the east
                    by a line that is 200 nautical miles from Costa Rica’s coast, which was
                    identified as the “minimum area of interest” of Costa Rica.
                       At the hearings, the geographical scope of Costa Rica’s claimed inter-
                    est was clearly depicted through several illustrations, in many of which
                    the area in dispute in the main proceedings and the “minimum area of
                    interest” of Costa Rica were shown in distinctive colours, used as refer-
                    ences in later submissions (see sketch‑map, p. 366). Costa Rica has
                    explained that

                         “[the] set, in light red, is the part of the Caribbean Sea in dispute
                         between the Parties in this case, and is the very subject‑matter of the
                         delimitation case between Nicaragua and Colombia . . . The other set,
                         in blue, is the part of the Caribbean Sea in which Costa Rica has an
                         interest of a legal nature. It is bounded by an agreed boundary with
                         Panama, a notional boundary with Nicaragua and the outer limits of
                         Costa Rica’s EEZ entitlement. The purple or the dark blue area is the
                         intersection of the two sets. It represents the area in dispute in this
                         case in which Costa Rica has a legal interest.”

                       56. The Court notes that Costa Rica initially claimed to have an inter-
                    est in ensuring that its rights and interests under the 1977 Facio‑Fernández
                    Treaty with Colombia, which it signed but did not ratify, are not affected
                    by the Court’s decision. However, in response to a question put by a
                    Member of the Court, it acknowledged that neither the assumptions
                    underlying the 1977 Treaty, referred to in its Application and oral sub-
                    missions, nor the “1977 agreement itself constitute an interest of a legal

                    20




7 CIJ1019.indb 36                                                                                     13/06/13 16:02

                    365 	        territorial and maritime dispute (judgment)

                    nature that may be affected by the decision in this case per se”. Costa Rica
                    clarified therein that it

                         “has not asked the Court to adjudicate the legal merits of the notions
                         underpinning the 1977 agreement. Instead, Costa Rica has simply
                         brought to the Court’s attention the implications for the geographic
                         scope of Costa Rica’s legal interest, should the Court’s decision affect
                         its neighbourly relationships in the vicinity of the 1977 agreement. . . .”
                         (See sketch‑map, p. 366.)

                    Finally, Costa Rica states that “it does not seek any particular outcome
                    from this case in relation to this Treaty”.

                       57. Costa Rica contends that its interest is of a legal nature because it
                    is manifest in its Constitution, its domestic laws and regulations, and the
                    international agreements it has concluded.
                       58. For its part, Nicaragua asserts that the mere fact that Costa Rica
                    and Nicaragua are neighbours and the absence of a lateral maritime
                    delimitation line are not enough to justify the existence of a relevant
                    interest for intervening in the delimitation between the opposite coasts of
                    Nicaragua and Colombia. For Nicaragua,
                         “[s]imply voicing a legal claim is not enough for that application to
                         be granted. It is necessary, absolutely necessary, that this claim,
                         proper, real and present, should be affected by the decision which the
                         Court will one day deliver to settle the dispute before it . . . To some
                         extent it is speculation, but speculation based on plausible argu-
                         ments.”
                       59. Concerning Costa Rica’s “minimum area of interest”, Nicaragua
                    claims that “Costa Rica’s legal interests are confined to a smaller area”,
                    which must be bounded by the lines agreed in the treaties with Colombia
                    and Panama (see sketch‑map, p. 366). Although Nicaragua recognizes
                    that Costa Rica is not formally bound by the 1977 Treaty, in the absence
                    of its ratification, it asserts that Costa Rica is bound, by its consistent
                    conduct for over 30 years, to its obligations under the treaty ; conse-
                    quently, Costa Rica’s interests stop at that treaty line.

                       60. Nicaragua emphasizes that “the Statute requires the existence of an
                    interest of a legal nature, which excludes interests of all other kinds,
                    whether political, economic, geostrategic or simply material, unless they
                    are connected with a legal interest”. Nicaragua concludes that Costa Rica
                    “has not . . . managed to show the existence of a direct, concrete and pres-
                    ent legal interest of its own, which is a necessary premise of any interven-
                    tion. It has not managed to show that this exists in the context of the
                    dispute between Nicaragua and Colombia”, but has rather shown that it
                    has

                    21




7 CIJ1019.indb 38                                                                                      13/06/13 16:02

                         366 	                                              territorial and maritime dispute (judgment)




              Area in which Costa Rica claims to have                                                            Area in dispute in the main proceedings
                 an interest of a legal nature which                                                             according to Costa Rica

              may be affected by the Court's decision                                                            Minimum area of interest according to Costa Rica
                                                                                                                 Area in which Costa Rica claims to have
                    This sketch-map has been prepared for illustrative purposes only,                            an interest of a legal nature which may
                             on the basis of a map presented by Costa Rica                                       be affected by the Court's decision

                                                       Mercator Projection (15° N)                               Maritime features
                                                                WGS 84
                                                                                                                 Delimitation line as established by the 1980
                                                                                                                 Treaty between Costa Rica and Panama

                                                                                                                 Delimitation line in the 1977 Treaty between
                                                                                                                 Colombia and Costa Rica (not in force)
                                                                                            CARIBBEAN SEA
              HONDURAS
                                                                               olombia
                                                    in it s R y cla ime d by C




                                                                                                                                         a
                                                                                                                                      agu
              NICARAGUA


                                                                                                                                    ar
                                                                       r
                                                              ej oinde




                                                                                                                                Nic
                                                                                                                             by
                                                                                                                                 ed
                                                            r
                                                 e bounda




                                                                                                                         epl laim
                                                                                                                     ts R y c
                                                                                                                            y
                                                                                                                 in i ndar
                                      M a r it im




                                                                                                                  bou
                                                                                                             ime
                                                                                                            r it
                                                                                                            Ma




                C
                     O
                         S
                             TA
                                  R
                                                                                                                                             COLOMBIA
                                  IC
                                      A




                                                                                         PANAMA




                         22




7 CIJ1019.indb 40                                                                                                                                                   13/06/13 16:02

                    367 	        territorial and maritime dispute (judgment)

                         “legal interests in the delimitation with its neighbour Nicaragua . . .
                         [and] that it is presenting itself as a party — not to the dispute between
                         Nicaragua and Colombia — but to a dispute between itself and Nica-
                         ragua regarding the maritime delimitation between the two countries”.
                       61. Colombia, for its part, shares Costa Rica’s conclusion that the lat-
                    ter has rights and interests of a legal nature which may be affected by the
                    decision in the main proceedings. Colombia contends that “[t]he legal
                    rights and interests of Costa Rica . . . include the legal rights and obliga-
                    tions that [the latter has] subscribed to in the delimitation agreements
                    with Colombia”. Therefore, according to Colombia, Costa Rica has a
                    legal interest relating to the maritime areas delimited by the 1977 Treaty,
                    as well as in the delimitation of an eventual tripoint between Costa Rica,
                    Colombia and Nicaragua.
                       62. With reference to Costa Rica’s “minimum area of legal interest” as
                    depicted at the hearings, Colombia deems this claimed maritime area to
                    be “in acute tension with the long‑standing position of Costa Rica as to
                    the maritime entitlements of Colombia’s islands”.
                       63. Colombia disputes Nicaragua’s assertion that Costa Rica has no
                    interest in areas going beyond the line of the 1977 Treaty. In Colombia’s
                    view, while Costa Rica’s claims are limited to the areas defined by the
                    treaty vis‑à‑vis Colombia, it is not limited to claiming only these areas
                    vis‑à‑vis Nicaragua. In its comments on Costa Rica’s response to a ques-
                    tion put to it by a Member of the Court, Colombia reaffirms the validity
                    of the 1977 Treaty’s boundary lines, despite its non‑ratification, since the
                    treaty “has been given effect for more than 30 years”.

                       64. Colombia concludes that : “Costa Rica has a legal interest as
                    against Nicaragua in relation to at least some areas claimed by the latter
                    in these proceedings and going beyond those lines”.

                                                          *
                       65. The Court notes that, although Nicaragua and Colombia differ in
                    their assessment as to the limits of the area in which Costa Rica may have
                    a legal interest, they recognize the existence of Costa Rica’s interest of a
                    legal nature in at least some areas claimed by the parties to the main pro-
                    ceedings. The Court however is not called upon to examine the exact geo-
                    graphical parameters of the maritime area in which Costa Rica considers
                    it has an interest of a legal nature.
                       66. The Court recalls that the Chamber in the case concerning the Land,
                    Island and Maritime Frontier Dispute (El Salvador/Honduras), when reject-
                    ing Nicaragua’s Application for permission to intervene with respect to
                    any question of delimitation within the Gulf of Fonseca, stated that
                         “the essential difficulty in which the Chamber finds itself, on this mat-
                         ter of a possible delimitation within the waters of the Gulf, is that
                         Nicaragua did not in its Application indicate any maritime spaces in

                    23




7 CIJ1019.indb 42                                                                                     13/06/13 16:02

                    368 	        territorial and maritime dispute (judgment)

                         which Nicaragua might have a legal interest which could be said to
                         be affected by a possible delimitation line between El Salvador and
                         Honduras” (Judgment, I.C.J. Reports 1990, p. 125, para. 78).
                    In the present case, by contrast, Costa Rica has indicated the maritime
                    area in which it considers it has an interest of a legal nature which may be
                    affected by the decision of the Court in the main proceedings (see para-
                    graphs 54‑55 above).

                                                        *   *
                       67. The indication of this maritime area is however not sufficient in
                    itself for the Court to grant Costa Rica’s Application for permission to
                    intervene. Under Article 62 of the Statute, it is not sufficient for a State
                    applying to intervene to show that it has an interest of a legal nature
                    which is the object of a claim based on law, in the maritime area in ques-
                    tion ; it must also demonstrate that this interest may be affected by the
                    decision in the main proceedings, as the Court has pointed out in para-
                    graph 26 of this Judgment.
                       68. Costa Rica contends that it need only show that a delimitation
                    decision could affect its legal interest, and that such would be the case if
                    it is shown that there is any “overlap whatsoever between the area in
                    which Costa Rica has a legal interest . . . and the area in dispute between
                    the Parties to this case”. In Costa Rica’s view, there is a rather large over-
                    lap between these two areas, of approximately 30,000 km2. Costa Rica
                    submits that this area of overlap, which was depicted in purple at the
                    hearings, is sufficient to demonstrate that the delimitation decision in this
                    case may affect the legal interest of Costa Rica (see sketch‑map, p. 366). It
                    also contends that Nicaragua has failed to clarify where the line repre-
                    senting the southern limit of its claims would be located, thus leaving
                    Costa Rica in uncertainty. Specifically, Costa Rica asserts that even the
                    most northerly southern limit of the areas claimed by Nicaragua in its
                    written pleadings would encroach on Costa Rica’s entitlements.
                       69. Costa Rica further contends that the location of the southern ter-
                    minus of the boundary between Nicaragua and Colombia which, in its
                    view, will be decided by the Court may also affect its legal interest in the
                    area, inasmuch as the southern endpoint may be placed in Costa Rica’s
                    potential area of interest.
                       70. Initially, Costa Rica argued that the relationship between its area
                    of interest and the 1977 Treaty’s line may be affected by the Court’s deci-
                    sion in the main proceedings. It claimed at the time that Nicaragua’s
                    asserted boundary claims against Colombia, should they prevail, would
                    not only have the effect of eliminating Costa Rica’s boundary relation-
                    ships with Colombia in the Caribbean Sea, but would also affect the loca-
                    tion of Costa Rica’s tripoint with Colombia and Nicaragua. Under such
                    a ruling, Costa Rica contended, “the entire basis on which the 1977 line
                    was negotiated would be eliminated by creating a zone of non‑Colombian

                    24




7 CIJ1019.indb 44                                                                                    13/06/13 16:02

                    369 	        territorial and maritime dispute (judgment)

                    waters immediately north and east of the 1977 line, thus rendering the
                    agreement between Costa Rica and Colombia without purpose”.
                    Costa Rica asserted as well that Colombia has also made a boundary
                    claim in the case that could affect Costa Rica’s rights and interests in rela-
                    tion with the 1977 Treaty’s line. The boundary claimed by Colombia
                    against Nicaragua, in Costa Rica’s view, “is situated west of the line of
                    longitude agreed to separate Costa Rican and Colombian maritime areas
                    and, thereby, encompasses area that would go to Costa Rica under the
                    terms of their 1977 agreement”. If Colombia’s claims were to prevail, the
                    decision would affect Costa Rica’s rights under the 1977 Treaty, as well as
                    the location of Costa Rica’s tripoint with Colombia and Nicaragua.


                       71. However, in its response to a question put to it by a Member of the
                    Court, Costa Rica has acknowledged that the 1977 Treaty does not itself
                    constitute an interest of a legal nature that may be affected by the deci-
                    sion in this case and that it does not seek any particular outcome from
                    this case in relation to this Treaty (see paragraph 56 above).

                       72. Accordingly, there is no need for the Court to consider Costa
                    Rica’s arguments contained in paragraph 70 above or the contentions set
                    forth by Nicaragua and Colombia in response to those arguments.
                       73. Finally, Costa Rica asserts that its interests could be affected even
                    if the Court places a directional arrow at the end of the boundary line
                    between Nicaragua and Colombia that does not actually touch
                    Costa Rica’s potential interests. Costa Rica contends that the Court can-
                    not be sure to place such a directional arrow a safe distance away from
                    Costa Rica’s area of interests without it providing “full information about
                    the extent of [its] interests” to the Court by way of intervention.
                       74. Nicaragua, for its part, notes that since the Parties do not seek
                    delimitation in Costa Rica’s area of interest, “Costa Rica’s interests will
                    not — cannot — be affected by the decision in this case”.

                       75. Nicaragua reiterates that “it does not seek from the Court any
                    delimitation in the area in which Costa Rica now considers itself to have
                    legal interests”. Nicaragua explains that Nicaragua’s boundary claims, if
                    adopted by the Court, would not impact this area because the enclaves
                    Nicaragua has placed around San Andrés or any other Colombian islands
                    do not encroach on Costa Rica’s area of interest and the line claimed by
                    Nicaragua does not impact the said area either. Nicaragua does not read
                    Colombia’s written pleadings as calling for delimitation of, or within, the
                    areas in which Costa Rica has expressed an interest, either.

                      76. Nicaragua asserts that
                         “even if the Court were to take Costa Rica’s new definition of its legal
                         interest into consideration, the result would be the same . . . Even the

                    25




7 CIJ1019.indb 46                                                                                    13/06/13 16:02

                    370 	        territorial and maritime dispute (judgment)

                         expanded area now claimed by Costa Rica as its area of legal interest
                         cannot be affected by the decision of the Court in this case, under any
                         circumstances, because the Court cannot and does not delimit in any
                         area claimed by a third State.”
                       77. Colombia disputes Costa Rica’s contention that Colombia’s own
                    claims in the case would affect Costa Rica’s interests. Colombia asserts
                    that its claims leave open the endpoints of the delimitation so as not to
                    affect third-State interests.

                       78. Nicaragua contends that Costa Rica is protected by Article 59 of
                    the Statute and the practice of the Court in maritime delimitation cases in
                    that third States’ interests are left unaffected. Nicaragua has argued that
                    Costa Rica’s intervention should be disallowed because the interest of a
                    legal nature it claims to have would not be affected by the decision of the
                    Court.
                       79. Costa Rica considers this argument to be flawed for three reasons :

                            “[F]irst, Article 59 protection is, in practical terms, insufficient.
                         ­ econd, the avenues suggested by Nicaragua do not provide the
                         S
                         Court with what it needs, namely, complete and correct information
                         about Costa Rica’s interests that may be affected by the decision of
                         the Court. And third, bringing new claims to protect legal interests,
                         that otherwise could be protected by means of Article 62, is inefficient,
                         unnecessary and only serves to compound the problem faced by the
                         Court in this case, which is, lack of information about the true extent
                         of Costa Rica’s interests.”

                    Costa Rica relies in this regard on the Court’s finding in the case concern-
                    ing Land and Maritime Boundary between Cameroon and Nigeria (Cam­
                    eroon v. Nigeria : Equatorial Guinea intervening) (see paragraph 41 above).
                       80. Costa Rica argues that Article 59 does not offer sufficient protec-
                    tion in practical terms because
                         “[a] judgment by this Court, delimiting maritime areas between Nica-
                         ragua and Colombia, implies much more than the allocation of the
                         column of water and sea‑bed to the Parties. It entails title to maritime
                         areas, the right to exercise their sovereign rights and jurisdiction
                         under international law in those areas, the right to exclude others
                         from them and the right of enjoyment”
                    and may prompt States to “incorporate into their own legal framework
                    that final and binding judgment”.
                      81. Although Nicaragua acknowledges that a judgment by the Court
                    may have legal consequences for third States, it nevertheless considers
                    that in order to be allowed to intervene, a State must establish that the
                    decision by the Court will affect its legal interest, which Costa Rica has

                    26




7 CIJ1019.indb 48                                                                                    13/06/13 16:02

                    371 	        territorial and maritime dispute (judgment)

                    failed to do. Nicaragua emphasizes that the test for intervention, as the
                    Court stated when it ruled on Italy’s Application to intervene,

                         “is not whether the participation of Italy may be useful or even nec-
                         essary to the Court ; it is whether, assuming Italy’s non‑participation,
                         a legal interest of Italy is en cause, or is likely to be affected by the
                         decision” (Continental Shelf (Libyan Arab Jamahiriya/Malta), Appli‑
                         cation for Permission to Intervene, Judgment, I.C.J. Reports 1984,
                         p. 25, para. 40).
                       82. Nicaragua asserts that the only effect of a Court judgment favour-
                    able to Nicaragua is that Costa Rica could attempt to claim a delimita-
                    tion vis‑à‑vis Nicaragua that would extend beyond the limits it accepted
                    with Colombia. If, in contrast, Colombia is favoured, the 1977 Treaty
                    would dictate the obligations of the parties in this respect.

                      83. In any event, according to Nicaragua, “Article 59, and the consis-
                    tent practice of the Court in avoiding running into third States’ interests,
                    assure the relational nature of the delimitation in question in this case”.

                      84. Colombia, for its part, contends that Article 62 co-exists in the
                    Statute with Articles 59 and 63 and that each of these provisions has its
                    own role to play. While Colombia agrees that Article 59 affords some
                    protection, it believes that States which comply with the requirements of
                    Article 62 should be allowed to intervene.

                                                           *
                       85. The Court recalls that it has stated in the past that “in the case of
                    maritime delimitations where the maritime areas of several States are
                    involved, the protection afforded by Article 59 of the Statute may not
                    always be sufficient” (Land and Maritime Boundary between Cameroon
                    and Nigeria (Cameroon v. Nigeria : Equatorial Guinea intervening), Judg‑
                    ment, I.C.J. Reports 2002, p. 421, para. 238).
                       At the same time, it is equally true, as the Chamber of the Court noted
                    in its Judgment on the Application by Nicaragua for permission to inter-
                    vene in the case concerning the Land, Island and Maritime Frontier Dis‑
                    pute (El Salvador/Honduras), that
                         “the taking into account of all the coasts and coastal relationships . . .
                         as a geographical fact for the purpose of effecting on eventual delim-
                         itation as between two riparian States . . . in no way signifies that by
                         such an operation itself the legal interest of a third . . . State . . . may
                         be affected” (Judgment, I.C.J. Reports 1990, p. 124, para. 77).
                    Furthermore, in the case concerning Maritime Delimitation in the Black
                    Sea (Romania v. Ukraine), the Court, after noting that “the delimitation

                    27




7 CIJ1019.indb 50                                                                                       13/06/13 16:02

                    372 	        territorial and maritime dispute (judgment)

                    [between Romania and Ukraine] will occur within the enclosed Black Sea,
                    with Romania being both adjacent to, and opposite Ukraine, and with
                    Bulgaria and Turkey lying to the south” (Judgment, I.C.J. Reports 2009,
                    p. 100, para. 112), stated that “[i]t will stay north of any area where third
                    party interests could become involved” (ibid.).

                       86. It follows that a third State’s interest will, as a matter of principle,
                    be protected by the Court, without it defining with specificity the geo-
                    graphical limits of an area where that interest may come into play (see
                    also paragraph 65 above). The Court wishes to emphasize that this pro-
                    tection is to be accorded to any third State, whether intervening or not.
                    For instance, in its Judgment concerning the Land and Maritime Bound‑
                    ary between Cameroon and Nigeria (Cameroon v. Nigeria : Equatorial
                    Guinea intervening), the Court adopted the same position with regard to
                    Equatorial Guinea, which had intervened as a non‑party, and to Sao
                    Tome and Principe, which had not (I.C.J. Reports 2002, p. 421, para. 238).
                    
                       87. The Court, in its above-mentioned Judgment, had occasion to indi-
                    cate the existence of a certain relationship between Articles 62 and 59 of
                    the Statute. Accordingly, to succeed with its request, Costa Rica must
                    show that its interest of a legal nature in the maritime area bordering the
                    area in dispute between Nicaragua and Colombia needs a protection that
                    is not provided by the relative effect of decisions of the Court under Arti-
                    cle 59 of the Statute, i.e., Costa Rica must fulfil the requirement of Arti-
                    cle 62, paragraph 1, by showing that an interest of a legal nature which it
                    has in the area “may be affected” by the decision in the case (see para-
                    graph 26 above).
                       88. The Court recalls in this connection that, in the present case,
                    Colombia has not requested that the Court fix the southern endpoint of
                    the maritime boundary that it has to determine. Indeed, as the Court
                    noted earlier (para. 77), Colombia asserts that its claims deliberately leave
                    open the endpoints of the delimitation so as not to affect third State’s
                    interests. The Court further recalls that Nicaragua has agreed “that any
                    delimitation line established by the Court should stop well short of the
                    area [in which, according to Costa Rica, it has an interest of a legal
                    nature,] and terminate [with] an arrow pointing in the direction of Costa
                    Rica’s area”.
                       89. In the present case, Costa Rica’s interest of a legal nature may only
                    be affected if the maritime boundary that the Court has been asked to
                    draw between Nicaragua and Colombia were to be extended beyond a
                    certain latitude southwards. The Court, following its jurisprudence, when
                    drawing a line delimiting the maritime areas between the Parties to the
                    main proceedings, will, if necessary, end the line in question before it
                    reaches an area in which the interests of a legal nature of third States may
                    be involved (see Maritime Delimitation in the Black Sea (Romania v.
                    Ukraine), Judgment, I.C.J. Reports 2009, p. 100, para. 112).


                    28




7 CIJ1019.indb 52                                                                                     13/06/13 16:02

                    373 	       territorial and maritime dispute (judgment)

                       90. In view of the above, the Court concludes that Costa Rica has not
                    demonstrated that it has an interest of a legal nature which may be
                    affected by the decision in the main proceedings.

                                                          *
                                                      *       *

                      91. For these reasons,
                      The Court,
                      By nine votes to seven,
                      Finds that the Application for permission to intervene in the proceed-
                    ings filed by the Republic of Costa Rica under Article 62 of the Statute of
                    the Court cannot be granted.
                      in favour : President Owada ; Vice-President Tomka ; Judges Koroma, Keith,
                         Sepúlveda‑Amor, Bennouna, Skotnikov, Xue ; Judge ad hoc Cot ;
                      against : Judges Al-Khasawneh, Simma, Abraham, Cançado Trindade,
                         Yusuf, Donoghue ; Judge ad hoc Gaja.

                       Done in English and in French, the English text being authoritative, at
                    the Peace Palace, The Hague, this fourth day of May, two thousand and
                    eleven, in four copies, one of which will be placed in the archives of the
                    Court and the others transmitted to the Government of the Republic of
                    Nicaragua, the Government of the Republic of Colombia, and the Gov-
                    ernment of the Republic of Costa Rica, respectively.

                                                                   (Signed) Hisashi Owada,
                                                                               President.
                                                                  (Signed) Philippe Couvreur,
                                                                                Registrar.




                       Judges Al-Khasawneh and Abraham append dissenting opinions to
                    the Judgment of the Court ; Judge Keith appends a declaration to the
                    Judgment of the Court ; Judges Cançado Trindade and Yusuf append a
                    joint dissenting opinion to the Judgment of the Court ; Judge Donoghue
                    appends a dissenting opinion to the Judgment of the Court ; Judge
                    ad hoc Gaja appends a declaration to the Judgment of the Court.

                                                                            (Initialled) H.O.
                                                                            (Initialled) Ph.C.



                    29




7 CIJ1019.indb 54                                                                                  13/06/13 16:02

